PER CURIAM
ORDER.
The Court having considered and granted the petitions for writ of certiorari in the above entitled case, it is this 5th day of July, 2013
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily reversed. Case remanded to the Court of Special Appeals with directions to reverse the judgment of the Circuit Court for Carroll County and remand the case to the Circuit Court for Carroll County for a new trial in light of Valonis v. State, 431 Md. 551, 66 A.3d 661 (2013) and Tyler v. State, 431 Md. 551, 66 A.3d 661 (2013) filed May 20, 2013. Costs in this Court and in the Court of Special Appeals to be paid by Respondent.